Citation Nr: 0412518	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  01-02 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, currently rated as 30 
percent disabling.  

2.  Entitlement to service connection for a gastrointestinal 
disorder secondary to a service-connected right knee 
disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a 
bilateral hip disorder.  

5.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a 
gastrointestinal disorder.  

6.  Entitlement to service connection for a low back 
disorder.  

7.  Entitlement to service connection for a left knee 
disorder.  

8.  Entitlement to service connection for a right ankle 
disorder.  

9.  Entitlement to service connection for a left ankle 
disorder.  

10.  Entitlement to a total rating based on individual 
unemployablility (TDIU).  

11.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or on account of 
being housebound.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1980 to October 1982.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in February 2003, the veteran revoked 
the power of attorney of record in favor of Clayte Binion, 
Attorney at Law.  

This case has previously come before the Board.  In October 
2002, the Board the reopened the claims of entitlement to 
service connection for a psychiatric disorder, a low back 
disorder, a left knee disorder, a right ankle disorder, and a 
left ankle disorder.  These issues, as well as the issues of 
TDIU and entitlement to special monthly compensation based 
upon the need of regular aid and attendance or an account of 
being housebound, are the subject of this appeal.  

In addition, the Secretary and the veteran (the parties) 
filed a joint motion for remand, citing VCAA.  In September 
2003, the Court vacated the that part of the Board's October 
2002 decision pertaining to the issues of an increased 
evaluation for postoperative residuals of a right knee 
injury, entitlement to service connection for a 
gastrointestinal disorder secondary to a service-connected 
right knee disorder, entitlement to service connection for a 
psychiatric disorder, whether new and material evidence has 
been submitted to reopen claim of entitlement to service 
connection for a bilateral hip disorder, and whether new and 
material evidence has been submitted to reopen claim of 
entitlement to service connection for a gastrointestinal 
disorder.  The case has been returned to the Board for 
further appellate review consistent with the Order.  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in June 2002; a transcript of the hearing is 
associated with the claims file.  


REMAND

Additional evidence was received by the Board in February 
2003.  The AOJ has not considered the additional evidence.  

The Board notes that the AOJ has not issued a VCAA letter in 
regard to the issues in this matter.  See VAOPGCPREC 8-2003.  

1.  The AOJ shall comply with the joint 
motion for remand.

2.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the 
issues in this matter.  

3.  The veteran is advised that if he 
has, or is able to obtain, evidence 
relevant to his claims, to include 
evidence of a current disability related 
by competent evidence to service or a 
service-connected disability, he must 
submit the evidence.  Specifically, if 
there is evidence linking a psychiatric 
disorder to service or a service 
connected disability, that evidence must 
be submitted by him.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


